F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         AUG 1 2003
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


CHARLES C. WALDO,

          Plaintiff-Appellant,

v.

SALT LAKE COUNTY SHERIFF’S
DEPARTMENT; AARON D.
KENNARD, Sheriff; JIM BELL,                            No. 03-4060
Undersheriff; ROBERT BEEMUS,                         (District of Utah)
Captain; PAUL CUNNINGHAM,                        (D.C. No. 01-CV-222-ST)
Corrections Bureau Chief; SUSAN
BIESELE, Human Resources Manager;
LLOYD PRESCOTT, Retired Captain;
LORI HOUSKEEPER, Lieutenant;
TROY DIAL, Captain; JOHN
MERRICK, Retired Lieutenant,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the appellant’s brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Charles Waldo, proceeding pro se, appeals the district court’s dismissal of

his civil rights complaint. Waldo, a former employee of the Salt Lake County

Sheriff’s Office, sued that office and various individuals under Title VII, the

Americans with Disabilities Act, and § 1983 (alleging a violation of his First

Amendment rights to free speech); he also set out a state-law based claim of

constructive discharge. 1 The matter was referred to a magistrate judge for initial

proceedings pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge

recommended that the Title VII claim be dismissed because Waldo had not

alleged any facts in his complaint that could support such a claim other than the

conclusory assertion that he had been subjected to a “hostile work environment.”

The magistrate judge further noted that Waldo could not maintain a Title VII suit

against the individual defendants, even those who were Waldo’s supervisors,

because they were not employers within the meaning of Title VII. See Sauers v.

Salt Lake County, 1 F.3d 1122, 1125 (10th Cir. 1993). Likewise, Waldo could not



      1
       In fact, these claims were set out in a series of three complaints filed on
April 2nd, April 4th, and April 19th of 2001.

                                         -2-
maintain a suit against the individuals in their personal capacity under the ADA.

See Butler v. City of Prairie View Village, 172 F.3d 736, 744 (10th Cir. 1999). In

any event, the magistrate noted that the allegations in Waldo’s complaint wholly

failed to demonstrate that he was “disabled” within the meaning of the ADA.

With regard to Waldo’s First Amendment claim, the magistrate noted as follows:

      The “amended” complaint is not in proper form. The statement
      plaintiff alleges was the basis for defendants’ adverse action against
      plaintiff is not set out in any manner nor are the particulars of the
      alleged actions, by defendants, in response to it. The defendants are
      not identified in the caption of the complaint as required by Rule
      10(a) F.R.C.P., nor their individual actions identified. The pleading
      does not set forth an amended complaint meeting Rule 7 & 8
      F.R.C.P. standards. Therefore, the complaint is not in such a form
      that the court can determine if it is frivolous or if the claim meets the
      substantive standards of Pickering v. Bd. of Educ., 391 U.S. 563
      (1968).

Having concluded that it was appropriate to dismiss all of Waldo’s federal claims,

the magistrate judge recommended that the district court decline to exercise

jurisdiction over Waldo’s state-law based constructive discharge claim. Finally,

the magistrate judge recommended that the dismissal of Waldo’s claims be

without prejudice and that he “be allowed, within twenty (20) days of any order of

dismissal, to submit a third amended complaint on his First Amendment, Title

VII, and ADA claims if he has a basis in law and fact.”

      Upon de novo review, the district court adopted the report and

recommendation and dismissed Waldo’s claims. The district court reopened the


                                         -3-
case, however, when Waldo filed a third amended complaint as allowed under the

district court’s order of dismissal. The district court nevertheless concluded that

although Waldo had supplemented his ADA claim by setting forth allegations

relating to arm and neck injuries, the injuries alleged still did not qualify as

disabilities under the ADA. As to the remaining matters, the district court noted

that Waldo had simply “restated and repackaged his previous complaint” without

curing the deficiencies identified in the magistrate judge’s report and

recommendation. Accordingly, the district court dismissed Waldo’s third

amended complaint and closed the case.

      This court has considered Waldo’s appellate filings and the entire appellate

record. We have also conducted a de novo review of the district court’s order of

dismissal. See Perkins v. Kan. Dept. of Corr., 165 F.3d 803, 806 (10th Cir. 1999)

(“We agree with our sister circuits that a [] de novo standard should govern

review of dismissals under § 1915(e)(2)(B)(ii).”). That review reveals no trace of

reversible error. Accordingly, this court AFFIRMS the district court’s order of

dismissal for substantially those reasons set out in the magistrate judge’s report




                                          -4-
and recommendation dated May 1, 2001, and the district court’s order dated

March 13, 2003.

                                             ENTERED FOR THE COURT



                                             Michael R. Murphy
                                             Circuit Judge




                                       -5-